Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Theodore Olson is suspended from the practice of law for two years and until restitution is made to the estate of Velma Anderson in the amount of $139,800 plus 14% interest from February 1, 2001, and to the estate of Esther Oetter in the amount of $78,000 plus 6% interest from September 1, 2000. Suspension effective June 10, 2005. Respondent Theodore Olson shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.